                   Case 6:19-mj-00143-MK                  Document 1              Filed 08/07/19         Page 1 of 1

                                                                                             FILED07AUG '1913:48USDC-OR£
AO 91 (Rev. 11/1 !) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District of Oregon

                  United States of America                            )
                                v.                                    )
                                                                      )          Case No.
                 KELLIE KENT CAMERON                                  )                     6:19-MJ-   /L.-\~ fv\\l..
                          and                                         )
                JONATHAN TYLER ALLEN                                  )
                                                                      )-'   .
                           Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                on or about July 29, 2019             in the county of            Deschutes            in the
                       District of _ _ _O_re~g~o_n_ _ _ , the defendant(s) violated:

             Code Section                                                          Offense Description
18 U.S.C. §§ 844(e) and (n)                      Conspiracy to Make a Threat Regarding Explosive Materials
18 u.s.c. § 1038                                 False Information and Hoaxes




         This criminal complaint is based on these facts:

The attached affidavit of FBI SA Benjamin A. Jones which is incoporated herein




         fi Continued on the attached sheet.

                                                                                                   Complainant's signature

                                                                                         Benjamin A. Jones, Special Agent, FBI
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:             08/07/2019


City and state:                          Eugene, Oregon                            Hon. Mustafa T. Kasubhai, U.S. Magistrate Judge
                                                                                                   Printed name and title
